In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1741V
                                        UNPUBLISHED


    DAVID D. BRONSON,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: August 12, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Lisa Annette Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita,
CA, for Petitioner.

Mary Eileen Holmes, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On August 23, 2021, David Bronson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Table injury – Guillain-Barre
Syndrome (“GBS”) – as a result of his influneza (“flu”) vaccination September 23, 2020.
Petition at 8. Petitioner further alleges the vaccine was administered within the United
States, that he suffered the residual effects of his injury for more than six months, and
that there has been no prior award or settlement of a civil action on his behalf as a result
of his injury. See Petition at 8-9. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 11, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that

      [m]edical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (“DICP”), have reviewed the
      petition and medical records filed in this case and have concluded that
      petitioner suffered GBS following a flu vaccine within the Table time period,
      and there is not a preponderance of the medical evidence that petitioner’s
      GBS was due to a factor unrelated to the vaccination.

Id. at 6 (citing 42 C.F.R. § 100.3(a); 42 U.S.C. § 300aa-13(a)(1)). Respondent further
agrees that

      the claim also meets the statutory severity requirements because petitioner
      experienced sequelae of his GBS for more than six months. See 42 U.S.C.
      § 300aa-11(c)(1)(D)(i). Therefore, based on the record as it now stands,
      compensation is appropriate, as petitioner has satisfied all legal
      prerequisites for compensation under the Act.

Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2